DETAILED ACTION
“Round Baler”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to because it uses the form and legal phraseologies, “press means” and “control means”.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is no antecedent basis for “the low pressure sequence” in the claim.

Regarding claim 20, there is no antecedent basis for “the low pressure sequence (line 3)” and “the high pressure sequence (line 5) in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royneberg (EP 1 205 102 A2).
Regarding claim 1, Royneberg discloses a baler (fig. 1) for forming a pressed bale (18), comprising:
a baling chamber (14);
a press means (rollers 13) mounted within the baling chamber (fig. 2), the press means being operable in a bale formation cycle (see para. 14), where the bale formation cycle 
a primary power source (20) operably coupled with the press means to transmit a power to the press means (see figs. 2 and 3);
an auxiliary power source (27 or 28)  coupled to the press means (fig. 4), the auxiliary power source being operable in a power transmitting mode to transmit an auxiliary power to the press means (13) (see para. 41);
a control means electrically coupled to the auxiliary power source (27), the control means configured for controlling operation of the auxiliary power source (see para. 41, which discloses when an input power from a drive line is switched off, then the auxiliary power source (27) provides rotary input power to the press means (13) for a wrapping mode);
wherein, the operation of the auxiliary power source is operably controlled manually or by the control means according to the bale formation cycle parameters (see para. 14 and 41, which discloses when the bale formation cycle parameter (i.e. the wrapping mode) started, the control means starts the auxiliary power source).
Regarding claim 2, the baler of claim 1, wherein the bale formation cycle comprises a low pressure sequence in a first portion of the bale formation cycle (see para. 14, lines 6-7, which discloses that the (hydraulic) motor is inoperative, thus it is in a low pressure sequence) and a high pressure sequence in a second portion of the baling formation cycle (see para. 14, lines 11-12, which discloses that the (hydraulic) motor is then driven, thus it is in a higher pressure sequence).

Regarding claim 4, the baler of claim 1, wherein the bale formation cycle parameters include one or more of a cycle time, an instant of the cycle time, pressure on the press means, bale density, crop inflow, gate movement, crop parameter, bale dimension and user defined input (the Examiner uses a single claimed option and interprets this claim as, “wherein the bale formation cycle parameters include pressure on the press means”, para. 14 discloses the motor started to rotate the rollers, and thus it provides pressure on the press means in order to rotate them).
Regarding claim 5, the baler of claim 1, wherein the press means comprises a belt, a chain or rolls (para. 34 discloses the press means are rollers (13)).
Regarding claim 6, the baler of claim 1, wherein the auxiliary power source (27) comprises a hydraulic motor operably powered by a hydraulic source (see “hydraulic motors in para. 20, lines 2-3).
Regarding claim 16, the claim is a combination of claims 1 and 2. See the rejection of claims 1-2 above.



Claims 1, 4, 6-7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morselli et al. (hereinafter “Morselli”) (WO 2016/005323A1).

a baling chamber (26);
a press means (30) mounted within the baling chamber (fig. 1), the press means being operable in a bale formation cycle, where the bale formation cycle comprises bale formation cycle parameters (see “compression cycles (page 11)”, (crop parameters (page 9, lines 22-23)”, “gate movement (page 13, lines 11-12)”,… );
a primary power source (50) operably coupled with the press means to transmit a power to the press means (30) (see fig.1and page 9, lines 21-22);
an auxiliary power source (52)  coupled to the press means (fig. 1), the auxiliary power source being operable in a power transmitting mode to transmit an auxiliary power to the press means (30) ( see para. 41);
a control means (ECU) electrically coupled to the auxiliary power source (52), the control means configured for controlling operation of the auxiliary power source (see page 9, line 18); 
wherein, the operation of the auxiliary power source is operably controlled manually or by the control means (ECU) according to the bale formation cycle parameters (see page 13, lines 9-13).
Regarding claim 4, the baler of claim 1, wherein the bale formation cycle parameters include one or more of a cycle time, an instant of the cycle time, pressure on the press means, bale density, crop inflow, gate movement, crop parameter, bale dimension and user defined 
Regarding claim 6, the baler of claim 1, wherein the auxiliary power source (52) comprises a hydraulic motor (58) operably powered by a hydraulic source (page 8, line 7 and fig. 4).
Regarding claim 7, the baler of claim 6, wherein the hydraulic source comprises a hydraulic accumulator fluidly coupled to a hydraulic pump (54) and the hydraulic motor (58), the hydraulic accumulator being operable in a charging phase and a discharging phase (see page 8, lines 8-9 and fig. 3).
Regarding claim 13, the baler of claim 1, wherein the auxiliary power source comprises an electric motor powered by an electric source (see page 8, line 8).
Regarding claim 14, the baler of claim 13, wherein:
the bale formation cycle comprises a low pressure sequence in a first portion of the bale formation cycle and a high pressure sequence in a second portion of the baling formation cycle; and the electric source powers the electric motor during the high pressure sequence (see page 8, lines 8-14 for electric motor option and page 10, line 12 to page 11, line 6 and figs. 3-4 for the pressure sequence).
Regarding claim 15,the baler of claim 14, wherein the control means is configured to actuate and de-actuate the electric motor in the high pressure sequence and the low pressure sequence respectively (see page 8, lines 8-14 for electric motor option and page 10, line 12 to page 11, line 6 and figs. 3-4 for the pressure sequence).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Royneberg in view of Morselli.
Royneberg discloses the invention substantially as claimed as set forth above. Royneberg does not expressly disclose the type of hydraulic system that has a hydraulic source comprises a hydraulic accumulator fluidly coupled to a hydraulic pump and the hydraulic motor, the hydraulic accumulator being operable in a charging phase and a discharging phase. Morselli can be applied to teach a baler having an auxiliary power source that can be used for auxiliary functions onboard of the baler (see page 13, lines 12-13), the auxiliary power source (52) includes a hydraulic system comprises a hydraulic motor (58) operably powered by a hydraulic source (page 8, line 7 and fig. 4), wherein the hydraulic source comprises a hydraulic accumulator (56) fluidly coupled to a hydraulic pump (54) and the hydraulic motor (58), the .

Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed because of a hydraulic system utilizing two directional control valves.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various balers using pressing rollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	February 12, 2021